Name: COMMISSION REGULATION (EC) No 1430/96 of 23 July 1996 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 24. 7. 96 EN Official Journal of the European Communities No L 184/13 COMMISSION REGULATION (EC) No 1430/96 of 23 July 1996 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EC) No 2916/95 (2), and in particular Article 8 (3) thereof, Whereas the rates of the refunds applicable from 13 June 1996 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EC) No 1055/96 0); Whereas it follows from applying the rules and criteria contained in Regulation (EC) No 1055/96 to the informa ­ tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The rates of refund fixed by Regulation (EC) No 1055/96 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 24 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1996. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 305, 19 . 12. 1995, p. 49. (3) OJ No L 140 , 13 . 6 . 1996, p. 12. No L 184/14 f EN I Official Journal of the European Communities 24. 7. 96 ANNEX to the Commission Regulation of 23 July 1996 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Destination 0) Rate of refund 0407 00 0407 00 30 0408 0408 1 1 ex 0408 1 1 80 0408 19 ex 0408 19 81 ex 0408 19 89 0408 91 ex 0408 91 80 0408 99 ex 0408 99 80 Birds' eggs, in shell , fresh , preserved or cooked:  Of poultry:   Other: a) On exportation of ovalbumin of CN codes 3502 11 90 and 3502 19 90 b) On exportation of other goods Birds' eggs , not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter:  Egg yolks : Dried:    Suitable for human consumption : not sweetened   Other:    Suitable for human consumption :     Liquid: not sweetened     Frozen: not sweetened  Other:   Dried:    Suitable for human consumption : not sweetened   Other:    Suitable for human consumption : not sweetened 02 03 04 01 01 01 01 01 01 8,00 15,00 6,00 6,00 45,00 20,00 20,00 35,00 9,00 (') The destinations are as follows: 01 Third countries, 02 Kuwait, Bahrain, Oman, Qatar, United Arab Emirates, Yemen, Hong Kong and Russia, 03 South Korea, Japan, Malaysia, Thailand and Taiwan, 04 All destinations except Switzerland and those of 02 and 03 .